The proof sought to be obtained under items 2 and 7 of .the notice of examination is unnecessary in view of the defendant’s admission that at the time and place of the alleged accident she owned and operated the vehicle described in the *756complaint. Item 1 relating to defendant’s residence is not essential to plaintiffs’ cause of action. Accordingly the order, insofar as it denied defendant’s motion to vacate the notice of examination, is unanimously reversed, with $20 costs and disbursements to the appellant and the motion granted in its entirety. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ.